t er cats r department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov u i l xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxx plan x ira y xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx employer n xxxxxxxxxxxxxxxxx amount a xxxxxxxxxxxxxxxxx amount b xxxxxxxxxxxxxxxxx amount c xxxxxxxxxxxxxxxxx company o xxxxxxxxxxxxxxxxx dear xxxxxxxx this is in response to your request dated date as supplemented by a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was because he was out of the country and unaware that a distribution was made from plan x until expiration of the day rollover period taxpayer a retired from employment with employer n in while employed with employer n taxpayer a was a participant in plan x taxpayer a represents that on date employer n sent a letter to taxpayer a’s home address advising that his vested account balance was required to be distributed because taxpayer a was over age taxpayer a was given days from the date of the letter to notify employer n of the financial_institution to rollover the proceeds into an ira taxpayer a further represents that employer n did not attempt to notify him by any other means email or telephone on date company n’s plan_administrator company o mailed a check in the net amount of amount c amount a minus amount b the federal and state withholdings to taxpayer a’s home address taxpayer a was out of the country from date to date and did not receive any of his mail during this time and was unaware that employer n was going to distribute the funds during this period when taxpayer a returned home on date he discovered the check and the correspondence from employer n taxpayer a represents that he would have rolled over the entire amount of the distribution into an ira if he had known of the distribution taxpayer a deposited the check totaling amount c into ira y on date within seven days from the date he opened the mail containing the distribution check based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was because he was out of the country and unaware that a distribution was made from plan x until after the expiration of the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x with respect to amount b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount b into an ira will be considered a rollover_contribution within the meaning of sec_402 of the code with respect to amount c since amount c has already been contributed to ira y provided all other requirements of sec_402 of the code except the 60-day requirement were met the contribution of amount c into ira y on date will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxx xxxxxxxxx at xxxxxxxxxxxxxxxxxx any correspondence should be addressed to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
